DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment filed 11 February 2021 has been entered.  Claims 5 and 6 have been cancelled.  Claims 1-4 and 7-13 are pending.
The previous drawing objection and rejections under 35 U.S.C. 112 (a) and (b) have been withdrawn in light of Applicants’ amendment and remarks filed 11 February 2021.
The rejection of claims 1-5, 7-9 and 12 under 35 U.S.C. 103 as being unpatentable over Barr et al. (EP 0 010 447) has been withdrawn in light of Applicants amendment filed 11 February 2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
Claims 1-4 and 7-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maningat et al. (US 2005/0287267) as evidenced by ADM (“Prolite Functional Wheat Proteins” , https://assets.adm.com/Products-And-Services/Food-Ingredients/Milling/Wheat-Protein-Prolite-Sell-Sheet.pdf, downloaded 7 April 2021).
Regarding claims 1, 2 and 9-12, Maningat et al. disclose a process of producing a wheat protein isolate,  comprising: (a) mixing wheat flour (i.e wheat gluten) and water to form a slurry (i.e. agitating wheat gluten – see dough mixer Fig. 7, [0034]-[0037]); separating the gluten from the mixture; (c) dewatering the gluten; (d) pressing the gluten; (e) creating a dispersion of the gluten; and (f) spray drying the dispersed gluten to produce a wheat protein isolate ([0037], [0073]/Example 1, [0074]/Example 2).  
 Given Maningat et al. does not disclose the criticality of mixing the wheat flour and water at a specific temperature, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have performed the mixing step at room temperature, i.e. about 20ºC, and arrive at the present invention.
While Maningat et al. disclose wheat protein isolate in powder form (for example, [0260], [0291], [0301]), the reference is silent with respect to particle size. 

Maningat et al. does not require that acid buffer, processing aid or enzyme are added to the gluten slurry during the process ([0073]/Example 1, [0074]/Example 2).
Given Maningat et al. disclose forming a mixture, i.e. wheat flour and water, as presently claimed, it necessarily follows that the mixture would exhibit a pH above 4.5 as claimed.
Regarding claim 3, Maningat et al. disclose all of the claim limitations as set forth above.  Maningat et al. is silent with respect to the agitating time.  However, given Maningat et al. disclose a process wherein the wheat flour and water slurry are agitated to produce a wheat protein isolate, it would have been obvious to one of ordinary in the art prior to the effective filing date of the application to have adjusted, in routine processing, the agitation time in order to obtain the desired protein recovery (i.e. separation of starch and gluten).
  Regarding claims 4, 7 and 8, Maningat et al. disclose all of the claim limitations as set forth above.  Given Maningat et al. is silent with respect to the criticality of the total solids content of the wheat flour and water mixture or rheological properties, one of ordinary skill in the art prior to the effective filing date of the present application would have adjusted, in routine processing, the total solids in the wheat flour and water mixture, which it turn would define the viscosity of the mixture, to obtain the desired protein recovery.   
claim 13, Maningat et al. disclose a process of producing a wheat protein isolate,  comprising: (a) mixing wheat flour (i.e wheat gluten) and water to form a slurry (i.e. agitating wheat gluten – see dough mixer Fig. 7, [0034]-[0037]); separating the gluten from the mixture; (c) dewatering the gluten; (d) pressing the gluten; (e) creating a dispersion of the gluten; and (f) spray drying the dispersed gluten to produce a wheat protein isolate ([0037], [0073]/Example 1, [0074]/Example 2).  
 Given Maningat et al. does not disclose the criticality of mixing the wheat flour and water at a specific temperature, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have performed the mixing step at room temperature, i.e. about 20ºC, and arrive at the present invention.
Moreover, while Maningat et al. does not disclose agitating time, given Maningat et al. obtaining a wheat protein isolate, it follows that the agitation time would necessarily fall within the claimed range.  
Given Maningat et al. is silent with respect to the criticality of the total solids content of the wheat flour and water mixture or rheological properties, one of ordinary skill in the art prior to the effective filing date of the present application would have adjusted, in routine processing, the total solids in the wheat flour and water mixture, which it turn would define the viscosity of the mixture, to obtain the desired protein recovery.   
While Maningat et al. disclose wheat protein isolate in powder form (for example, [0260], [0291], [0301]), the reference is silent with respect to particle size. 
However, as evidenced by ADM, commercial wheat protein isolate products are known to have granulations where at least 98% of the particles pass through #60 mesh sieve.  Given Maningat et al. disclose wheat protein isolate in powder form, since generic commercial wheat .   
Response to Arguments
Applicants’ arguments filed 11 February 2021 have been fully considered but they are not persuasive. 
Applicants submit “[a]mended claim 1 cannot be rendered obvious since Maningat et al. does not disclose that at least 85% of granules of the dried isolated wheat protein are able to pass through a #60 mesh sieve.”
While Maningat et al. is silent with respect to particle size, Maningat et al. disclose producing a powdered wheat protein isolate.  Given generic powdered wheat protein isolates are known to have granule sizes as presently claimed, it would have been obvious to have processed the powdered wheat protein isolate of Maningat et al. to similar size.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796